                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

ROBERT MILLER                                        §

VS.                                                  §       CIVIL ACTION NO. 1:19-CV-285

WILLIAM JONES, ET AL.                                §

                   MEMORANDUM OPINION REGARDING TRANSFER

        Plaintiff Robert Miller, an inmate confined at the Skyview Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against William Jones, Keith January, and Vickie Moceo.

                                               Discussion

        The Civil Rights Act, 42 U.S.C. § 1981, et seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28

U.S.C. § 1391. Jones v. Bailey, 58 F.R.D. 453 (N.D. Ga. 1972); aff’d per curiam, 480 F.2d 805 (5th

Cir. 1973).

        When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in

which the claim arose. Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and

in the interest of justice, a district court may transfer any civil action to any other district or division

where it could have been brought. Such a transfer may be done sua sponte and is reviewable only

for an abuse of discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).

        Plaintiff complains of incidents that occurred at the Hodge Unit. The Hodge Unit is located

in Cherokee County, which is in the Tyler Division of the United States District Court for the Eastern
.




District of Texas. The court has considered the circumstances and has determined that the interests

of justice would be served by transferring this action to the division in which the claims arose.

Therefore, the case should be transferred to the Tyler Division. It is accordingly

       ORDERED that this civil rights action is TRANSFERRED to the Tyler Division of the

United States District Court for the Eastern District of Texas.


                   SIGNED this the 8th day of July, 2019.




                                                      ____________________________________
                                                      KEITH F. GIBLIN
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
